UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 15, 2011 Exact Name of Registrant as Specified in Its Charter: CalAmp Corp. DELAWARE 0-12182 95-3647070 State or Other Jurisdiction of Commission I.R.S. Employer Incorporation or Organization File Number Identification No. Address of Principal Executive Offices: 1401 N. Rice Avenue, Oxnard, CA 93030 Registrant's Telephone Number, Including Area Code: (805) 987-9000 Former Name or Former Address, if Changed Since Last Report:
